IN THE
                            TENTH COURT OF APPEALS

                                   No. 10-19-00089-CR

LUIS SALAS-TREVINO,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                              From the 13th District Court
                                Navarro County, Texas
                              Trial Court No. D38085-CR


                               ABATEMENT ORDER


       The appellant’s brief is overdue in this appeal.

       We abate this appeal to the trial court to conduct any necessary hearings within 21

days of the date of this Order pursuant to Texas Rule of Appellate Procedure 38.8(b)(2)

and (3). TEX. R. APP. P. 38.8(b)(2), (3).

       The supplemental clerk’s and reporter’s records required by Texas Rule of

Appellate Procedure 38.8(b)(2) and (3), if any, are ordered to be filed within 28 days of
the date of this Order. See id.



                                      PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Appeal abated
Order issued and filed July 5, 2019
[RWR]




Salas-Trevino v. State                             Page 2